MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                          Sep 20 2019, 10:05 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                       Curtis T. Hill, Jr.
Navarre, Florida                                         Attorney General of Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rodolfo Lopez, Jr.,                                      September 20, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-98
        v.                                               Appeal from the LaPorte Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas J.
Appellee-Plaintiff                                       Alevizos, Judge
                                                         Trial Court Cause No.
                                                         46C01-1802-F6-149



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-98 | September 20, 2019                   Page 1 of 3
[1]   On February 15, 2018, the State charged Rodolfo Lopez, Jr., in LaPorte

      County with four Level 6 felonies, later amending the charging information by

      changing the felonies to Level 5 offenses. On May 24, 2018, Lopez, who was

      being held in the St. Joseph County Jail on other charges, filed a request to

      proceed pro se and a motion for a speedy trial in LaPorte County. A warrant

      for Lopez’s arrest for the LaPorte County charges was served on July 3, 2018.


[2]   At Lopez’s initial hearing in LaPorte County on July 6, 2018, he waived his

      right to counsel and requested a bench trial, which the trial court scheduled for

      August 16, 2018. Lopez did not object to the date, nor did he move for

      discharge at any point prior to trial. Following the August 16, 2018, bench

      trial, the trial court found Lopez guilty as charged, later sentencing him to

      concurrent sentences of three years each on all counts. Lopez now appeals.


[3]   Criminal Rule 4(B) provides that “[i]f any defendant held in jail on an

      indictment or an affidavit shall move for an early trial, he shall be discharged if

      not brought to trial within seventy (70) calendar days from the date of such

      motion . . . .” A defendant must maintain a position reasonably consistent with

      his request for a speedy trial; therefore, he must object at the earliest

      opportunity to a trial setting that is beyond the seventy-day time period. Hill v.

      State, 777 N.E.2d 795, 797-98 (Ind. Ct. App. 2002). If an objection is not timely

      made, the defendant is deemed to have acquiesced to the trial date. Hampton v.

      State, 754 N.E.2d 1037, 1039 (Ind. Ct. App. 2001). Furthermore, a defendant

      waives review of this issue on appeal if he does not move for discharge or

      dismissal prior to trial. Id. at 1040.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-98 | September 20, 2019   Page 2 of 3
[4]   In this case, Lopez did not object to the trial date, which he claims exceeded the

      seventy-day time limit set forth in Criminal Rule 4(B). Therefore, he

      acquiesced to the trial date. Moreover, he did not move for discharge or

      dismissal prior to trial, meaning that he has waived the issue for appeal. Lopez

      argues that we should afford him leniency because he was pro se, but it is well

      established that pro se litigants are held to the same standard as attorneys and

      are required to follow procedural rules. E.g., Evans v. State, 809 N.E.2d 338, 344

      (Ind. Ct. App. 2004). Therefore, he is not entitled to relief on this basis.


[5]   The judgment of the trial court is affirmed.


      Kirsch, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-98 | September 20, 2019   Page 3 of 3